UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4201


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

D’NEZ DEVON AUTERY,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:08-cr-00167-JAB-1)


Submitted:    October 16, 2009              Decided:   December 31, 2009


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Darren Byers, LAW OFFICES OF J. DARREN BYERS, P.A., Winston-
Salem, North Carolina, for Appellant.       Anna Mills Wagoner,
United States Attorney, Lisa B. Boggs, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               D’Nez Devon Autery pled guilty pursuant to a written

plea agreement to possessing a firearm after being convicted of

a felony, in violation of 18 U.S.C. § 922(g)(1) (2006).                     The

court sentenced Autery to the statutory minimum sentence of 180

months’ imprisonment as a result of his armed career criminal

status, and he timely appealed.            Autery’s attorney filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967),

certifying that there are no meritorious grounds for appeal, but

questioning on Autery’s behalf whether the district court erred

in finding he was an armed career criminal pursuant to 18 U.S.C.

§ 924(e) (2006).         Autery was given the opportunity to file a pro

se supplemental brief, but declined.                 The Government filed a

brief    urging    affirmance.       Finding    no    reversible   error,   we

affirm.

               Autery contends the district court erred when it found

he had at least three previous convictions for violent offenses

and was thus subject to enhanced penalties as an armed career

criminal pursuant to 18 U.S.C. § 924(e).              The evidence showed at

least four predicate offenses, two convictions for breaking and

entering, see United States v. Bowden, 975 F.2d 1080, 1082-85

(4th    Cir.    1992),    one   conviction   for     attempted   breaking   and

entering, see United States v. Custis, 988 F.2d 1355, 1364 (4th

Cir. 1993), and one conviction for discharging a weapon into

                                       2
occupied property.            The two breaking and entering convictions

occurred      on     the     same    day     and    all    four     convictions           were

consolidated at sentencing.

              In     considering      whether       the   district     court        properly

designated Autery an armed career criminal, this court reviews

the    district       court’s       legal    determinations       de      novo      and   its

factual findings for clear error.                     United States v. Wardrick,

350    F.3d    446,    451    (4th    Cir.     2003).      A    person       who    violates

§ 922(g)(1), possession of a firearm by a convicted felon, and

has three prior convictions for violent felonies or serious drug

offenses committed on different occasions is an armed career

criminal       subject       to     enhanced       penalties.          See     18     U.S.C.

§ 924(e)(1).         “Occasions” are “those predicate offenses that can

be isolated with a beginning and an end — ones that constitute

an occurrence unto themselves.”                    United States v. Letterlough,

63    F.3d    332,    335    (4th    Cir.    1995).       Factors    to      look    at   are

whether the convictions concern different geographical locations

and different victims.                Id. at 335-36.            In Letterlough, two

prior drug convictions occurred on separate occasions although

the drug transactions were only two hours apart.                         Each drug sale

was a complete and separate transaction.                        In United States v.

James, 337 F.3d 387, 391 (4th Cir. 2003), the court found that

two burglaries occurring at two different stores, across the

street from each other, on the same day, occurred on separate

                                              3
occasions.       In United States v. Hobbs, 136 F.3d 384, 387-89 &

n.5    (4th    Cir.      1998),       the    court         found         that       each    of   three

burglaries occurring in the space of a single hour “occurred on

an occasion different from the others.”                             Id. at 389.

               Thus,    we    find        Autery      had      at    least          four    qualifying

convictions       and        was     properly          designated              an     armed      career

criminal.         Even    if       only     one       of    the      breaking         and     entering

convictions       should           have     counted         as       a    predicate           § 924(e)

conviction, there was no error because Autery still had three

qualifying convictions.

               We find no error in the sentence as the district court

was    without    discretion          to    impose         a   sentence             lower    than   the

statutory minimum sentence of 180 months’ imprisonment.                                          United

States v. Robinson, 404 F.3d 850, 862 (4th Cir. 2005).

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We    therefore    affirm          Autery’s       conviction             and    sentence.           This

court requires counsel inform Autery, in writing, of the right

to petition the Supreme Court of the United States for further

review.       If he requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in      this        court        for       leave         to        withdraw        from

representation.          Counsel’s motion must state that a copy thereof

was served on Autery.                 We dispense with oral argument because

                                                  4
the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    5